United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF THE INTERIOR,
SAN JUAN NATIONAL HISTORIC SITE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William Nadal, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0178
Issued: June 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2014 appellant, through counsel, filed a timely appeal from a
September 23, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days has elapsed from February 21, 2014, the date of the most
recent OWCP merit decision, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
without a merit review, under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 5, 2012 appellant, then a 30-year-old mason helper, filed a traumatic
injury claim alleging that he sustained a left arm injury in the performance of duty. He alleged
that a tree branch hit his arm while he was picking up trash and waste material. Appellant
stopped work on September 5, 2012. His claim was initially accepted for contusion of the left
shoulder and later expanded to include complex regional pain syndrome of the left arm.
Appellant received wage-loss compensation from October 21, 2012 to April 20, 2013 and from
May 5 to 18, 2013. On May 22, 2013 he was terminated by the employing establishment.
OWCP referred appellant to Dr. Fernando Rojas, a Board-certified orthopedic surgeon.2
In a June 21, 2013 report, Dr. Rojas noted the history of injury and diagnosed shoulder
contusion. He also advised that appellant might either have complex regional pain syndrome, or
brachial plexus or a nerve root avulsion problem caused by his work injury. Dr. Rojas
recommended appellant’s referral to a neurosurgeon.
On August 14, 2013 OWCP referred appellant to Dr. Basil M. Yates, a Board-certified
neurosurgeon, for a second opinion examination.3 The examination was scheduled for
September 3, 2013 in Hialeah, Florida. Appellant was advised that if he did not attend his
appointment and could not establish good cause for his failure to appear then OWCP could find
that he obstructed the examination and suspend his compensation benefits until the refusal to
submit or obstruction ended. He was further advised that if he could not attend his appointment
he should call to reschedule. Appellant was provided with a Form OWCP-957 allowing him to
claim reimbursement for any travel-related expenses. OWCP requested that appellant contact
OWCP if he did not understand any part of the letter.
An August 30, 2013 telephone call memorandum indicated that appellant’s counsel called
to advise that appellant could not attend the scheduled examination as he had no way to travel to
Florida from Puerto Rico. OWCP indicated that it returned the call on September 3, 2013 and
asked that appellant call OWCP.
On September 4, 2013 OWCP’s medical scheduler advised that appellant failed to appear
at his scheduled second opinion examination.
In a September 5, 2013 letter, appellant’s counsel inquired about the status of appellant’s
payments for wage-loss compensation. He also stated that it was impossible for appellant to
attend a scheduled medical appointment in Hialeah, Florida. Counsel stated that it was
impossible for appellant to attend any medical examination outside of Puerto Rico.
By letter dated September 19, 2013, OWCP informed appellant that it proposed a
suspension of his compensation benefits. Appellant was advised that he had 14 days to provide
an explanation as to why he failed to appear at his appointment. He was further advised that, if
2

Dr. Rojas’ office is located in Caguas, Puerto Rico.

3

Dr. Yates’ office is in Hialeah, Florida. OWCP records indicate that OWCP initially tried to locate a
neurosurgeon in Puerto Rico before searching in the Miami, Florida area.

2

he did not show good cause, then his entitlement to compensation would be suspended until after
he attends and fully cooperates with the examination.
By decision dated October 18, 2013, OWCP finalized the suspension of appellant’s
compensation benefits. It noted that appellant’s counsel did not offer any specific reason to
support appellant’s inability to leave Puerto Rico for a medical appointment.
On November 27, 2013 appellant requested reconsideration. Counsel argued that
appellant did not have the financial means to fly from Puerto Rico to Florida to attend the
examination. He advised that he called OWCP and sent a September 19, 2013 letter explaining
the reasons why appellant was unable to attend a medical examination outside of Puerto Rico.
Counsel advised that appellant did not want to obstruct or affect the process, but reiterated that
he was poor, disabled, and unemployed.
By decision dated February 21, 2014, OWCP affirmed its suspension of appellant’s
compensation benefits. It found that appellant did not notify his claims examiner or attempt to
reschedule his appointment. OWCP also noted that appellant was informed that he could be
reimbursed for his travel expenses or, if he had no financial means to purchase a ticket to
Florida, that it would have made arrangements for his travel.
In an appeal request form dated March 27, 2014, received by OWCP on September 16,
2014, appellant’s counsel requested reconsideration. He argued that appellant lived 1,850
kilometers from Florida and that he did not have the means to buy a plane ticket to Florida.
Counsel requested that an appointment be scheduled in Puerto Rico.
By decision dated September 23, 2014, OWCP denied appellant’s request for
reconsideration without a merit review finding that the evidence presented was not sufficient to
warrant review of its prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request from
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without opening the case for a review of the merits.5
ANALYSIS
In a February 21, 2014 merit decision, OWCP affirmed its decision suspending
appellant’s compensation under 5 U.S.C. § 8123(d) as appellant did not appear for a scheduled
4

E.K., Docket No. 09-1827 (issued April 27, 2010). See 20 C.F.R. § 10.606(b)(2).

5

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.606(b).

3

examination. Appellant submitted a timely request for reconsideration and his counsel asserted
that he lived far away from Florida and he did not have the financial means to buy a plane ticket
to Florida. On September 23, 2014 OWCP denied the reconsideration request without a merit
review.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. In support of reconsideration, counsel argued that he does not have
the financial means to fly to Florida from Puerto Rico. He previously made this argument in
support of reconsideration and OWCP fully addressed it in its February 21, 2014 merit decision.
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.6 Because this argument has been
previously considered, it was insufficient to require OWCP to conduct a merit review. Appellant
also did not submit any new evidence nor did he otherwise argue that OWCP erroneously
applied or interpreted a specific point of law. Because he failed to meet one of the standards
enumerated under section 8128(a) of FECA, he was not entitled to further merit review of his
claim.
On appeal, appellant asserts that OWCP’s decision was unfair as he did not have the
means to purchase an airplane ticket to Florida. He stated that he would go anywhere in Puerto
Rico, but reiterated that he did not have the resources to travel to Florida. The Board does not
have jurisdiction to review the merits of the case. As explained above, appellant did not submit
any evidence or argument in support of his reconsideration request that warranted reopening of
his claim for a merit review under section 8128(a).
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

6

J.P., 58 ECAB 289 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the September 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

